Lawrence, Judge:
The proper dutiable value of certain bicycle parts imported from Great Britain is before the court for determination.
The parties hereto have entered into a stipulation of fact whereby it has been agreed that on or about the date of exportation, such or similar merchandise was not freely offered for sale either for home consumption in Great Britain or for exportation to the United States. It was further stipulated and agreed that on or about the date of exportation, the price at which such or similar merchandise was freely offered for sale for domestic consumption in the United States, packed ready for delivery, in the principal market, in the usual wholesale quantities and in the ordinary course of trade, with the allowances provided for in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (e)), was the appraised value, less the items marked “X” on the invoices.
Upon the record before the court, I find and hold that United States value, as that value is defined in section 402 (e), as amended, supra, is the proper basis of appraisement of the bicycle parts in issue and that said value is the appraised value, less the items marked “X” on the invoices.
Judgment will issue accordingly.